DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-13 and 21 of U.S. Patent No. 10,600,248. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are a broader version of the patent claims.
Claims 1-14 and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8-20 of U.S. Patent No. 11,080,937. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are a broader version of the patent claims.
Instant: 17/384,699
Patent: 10,600,248
1. A system, including:
a head mounted device (HMD) configured to provide an augmented hybrid experience to a user;
a sensor including at least one camera to capture an image of a physical real environment;
a controller including a processor and memory storing instructions that when executed:
provides an ability to select between:
(i) an immersive virtual environment that includes a virtual presentation of a virtual object corresponding to a physical object sensed by the sensor; and
(ii) a convergent mixed reality environment that includes a near real time display of at least a part of the physical real environment surrounding the user;
responsive to a first command input, automatically interrupts a presentation of the immersive virtual environment; and
responsive to a second command input, automatically interrupts a presentation of the mixed reality environment and resumes the immersive virtual environment,
wherein the first command input and the second command input are determined using positions of a physical object sensed, by the sensor, at time t0 and time t1, distinguishing motion made by the physical object sensed from motion of the sensor and interpreting the motion made by the sensed physical object to indicate a command.
















2. The system of claim 1, wherein a command input is automatically triggered in response to a free-form gesture.
3. The system of claim 1, wherein a command input is automatically triggered in response to an audio signal.
4. The system of claim 1, wherein a command input is automatically triggered in response to a vibrational signal.
5. The system of claim 1, wherein a command input is automatically triggered in response to an optical signal.
6. The system of claim 1, further including, simultaneously, manipulating in response to a command input at least one virtual object of the immersive virtual environment and at least one physical object of the physical real environment during the augmented hybrid experience.
7. A method comprising:
using a sensor having at least one camera to capture an image of a physical real environment;
providing an ability to select between:
(i) an immersive virtual environment that includes a virtual presentation of a virtual object corresponding to a physical object sensed by the sensor; and
(ii) an convergent mixed reality environment that includes a near real time display of at least a part of the physical real environment surrounding a user;
responsive to a first command input, automatically interrupting a presentation of the immersive virtual environment; and
responsive to a second command input, automatically interrupting a presentation of the mixed reality environment and resuming the immersive virtual environment;
wherein the first command input and the second command input are determined using positions of a physical object sensed, by the sensor, at time t0 and time t1, distinguishing motion made by the physical object sensed from motion of the sensor, and interpreting the motion made by the sensed physical object to indicate a command.




















8. The method of claim 7, wherein the mixed reality environment includes at least one virtual object of the immersive virtual environment and at least one physical object of the physical real environment.
9. The method of claim 7, wherein a command input is automatically triggered in response to a free-form gesture.
10. The method of claim 7, wherein a command input is automatically triggered in response to an audio signal.
11. The method of claim 7, wherein a command input is automatically triggered in response to a vibrational signal.
12. The method of claim 7, wherein a command input is automatically triggered in response to an optical signal.
13. The method of claim 7, the method further comprising:
interpreting the motion made by the physical object sensed to indicate a third command; and
automatically triggering a pass-through mode in response to third command input, wherein the pass-through mode interrupts the immersive virtual environment and substitutes a live feed of the physical real environment thereby providing an augmented hybrid experience.
14. A non-transitory computer readable medium storing computer instructions thereon, the computer instructions, when executed by one or more processors, perform a method including:
using a sensor having at least one camera to capture an image of a physical real environment;
providing an ability to select between:
(i) an immersive virtual environment that includes a virtual presentation of a virtual object corresponding to a physical object sensed by the sensor; and
(ii) an convergent mixed reality environment that includes a near real time display of at least a part of the physical real environment surrounding a user;
responsive to a first command input, automatically interrupting a presentation of the immersive virtual environment; and
responsive to a second command input, automatically interrupting a presentation of the mixed reality environment and resuming the immersive virtual environment;
wherein the first command input and the second command input are determined using positions of a physical object sensed, by the sensor, at time t0 and time t1, distinguishing motion made by the physical object sensed from motion of the sensor, and interpreting the motion made by the sensed physical object to indicate a command.


















15. The system of claim 1,
wherein the first command input and the second command input are received by the controller according to (i) positions of a physical object sensed, by the sensor, at time t0 and time t1, (ii) distinguished motion made by the physical object sensed from motion of the sensor and (iii) an interpretation of the motion made by the sensed physical object to indicate a command.


16. The non-transitory computer readable medium of claim 14, wherein the mixed reality environment includes at least one virtual object of the immersive virtual environment and at least one physical object of the physical real environment.
17. The non-transitory computer readable medium of claim 14, wherein a command input is automatically triggered in response to a free-form gesture.
18. The non-transitory computer readable medium of claim 14, wherein a command input is automatically triggered in response to a vibrational signal or an audio signal or an optical signal.

19. The non-transitory computer readable medium of claim 14, further comprising instructions that perform:
interpreting the motion made by the physical object sensed to indicate a third command; and
automatically triggering a pass-through mode in response to third command input, wherein the pass-through mode interrupts the immersive virtual environment and substitutes a live feed of the physical real environment thereby providing an augmented hybrid experience.

1. A system, including:
a head mounted device (HMD) including a presentation mechanism to provide an augmented hybrid experience to a user wearing the head mounted device;
a sensor coupled to the HMD including at least one camera to capture a sequence of images of a physical real environment;
a controller including a processor and memory storing instructions that when executed provide smooth transitioning between an immersive virtual environment and a convergent mixed reality environment during the augmented hybrid experience, wherein the augmented hybrid experience includes selecting between:
(i) an immersive virtual environment including virtual presentation consisting of virtual objects; wherein some virtual objects correspond to sensed physical objects sensed by the sensor; and
(ii) a convergent mixed reality environment including a near real time display of the physical real environment surrounding the user; and
responsive to a first command input received, automatically interrupting the immersive virtual environment being presented to the user and superimposing at least one virtual object of the immersive virtual environment into a generated data stream including near real time physical real environment to generate data representing a mixed reality environment during the augmented hybrid experience; and
responsive to a second command input received, automatically interrupting the mixed reality environment being presented to the user and resuming the immersive virtual environment during the augmented hybrid experience;
wherein the first command input and the second command input are determined using positions of a physical object sensed at time t0 and time t1 by the sensor coupled to the HMD and distinguishing motion made by the physical object sensed from motion of the sensor coupled to the HMD and interpreting the motion made by the physical object sensed to indicate a command.

2. The system of claim 1, wherein a command input is automatically triggered in response to a free-form gesture.
3. The system of claim 1, wherein a command input is automatically triggered in response to an audio signal.
4. The system of claim 1, wherein a command input is automatically triggered in response to a vibrational signal.
5. The system of claim 1, wherein a command input is automatically triggered in response to an optical signal.
6. The system of claim 1, further including, simultaneously, manipulating in response a command input at least one virtual object of the immersive virtual environment and at least one physical object of the physical real environment during the augmented hybrid experience.
1. A system, including:
a head mounted device (HMD) including a presentation mechanism to provide an augmented hybrid experience to a user wearing the head mounted device;
a sensor coupled to the HMD including at least one camera to capture a sequence of images of a physical real environment;
a controller including a processor and memory storing instructions that when executed provide smooth transitioning between an immersive virtual environment and a convergent mixed reality environment during the augmented hybrid experience, wherein the augmented hybrid experience includes selecting between:
(i) an immersive virtual environment including virtual presentation consisting of virtual objects; wherein some virtual objects correspond to sensed physical objects sensed by the sensor; and
(ii) a convergent mixed reality environment including a near real time display of the physical real environment surrounding the user; and
responsive to a first command input received, automatically interrupting the immersive virtual environment being presented to the user and superimposing at least one virtual object of the immersive virtual environment into a generated data stream including near real time physical real environment to generate data representing a mixed reality environment during the augmented hybrid experience; and
responsive to a second command input received, automatically interrupting the mixed reality environment being presented to the user and resuming the immersive virtual environment during the augmented hybrid experience;
wherein the first command input and the second command input are determined using positions of a physical object sensed at time t0 and time t1 by the sensor coupled to the HMD and distinguishing motion made by the physical object sensed from motion of the sensor coupled to the HMD and interpreting the motion made by the physical object sensed to indicate a command.

8. The method of claim 7, wherein the mixed reality environment includes at least one virtual object of the immersive virtual environment and at least one physical object of the physical real environment.
9. The method of claim 7, wherein a command input is automatically triggered in response to a free-form gesture.
10. The method of claim 7, wherein a command input is automatically triggered in response to an audio signal.
11. The method of claim 7, wherein a command input is automatically triggered in response to a vibrational signal.
12. The method of claim 7, wherein a command input is automatically triggered in response to an optical signal.
13. The method of claim 7, the method further comprising:
interpreting the motion made by the physical object sensed to indicate a third command; and
automatically triggering a pass through mode of the HMD in response to third command input, wherein the pass through mode interrupts the immersive virtual environment and substitutes a live feed of the physical real environment in the augmented hybrid experience.
1. A system, including:
a head mounted device (HMD) including a presentation mechanism to provide an augmented hybrid experience to a user wearing the head mounted device;
a sensor coupled to the HMD including at least one camera to capture a sequence of images of a physical real environment;
a controller including a processor and memory storing instructions that when executed provide smooth transitioning between an immersive virtual environment and a convergent mixed reality environment during the augmented hybrid experience, wherein the augmented hybrid experience includes selecting between:
(i) an immersive virtual environment including virtual presentation consisting of virtual objects; wherein some virtual objects correspond to sensed physical objects sensed by the sensor; and
(ii) a convergent mixed reality environment including a near real time display of the physical real environment surrounding the user; and
responsive to a first command input received, automatically interrupting the immersive virtual environment being presented to the user and superimposing at least one virtual object of the immersive virtual environment into a generated data stream including near real time physical real environment to generate data representing a mixed reality environment during the augmented hybrid experience; and
responsive to a second command input received, automatically interrupting the mixed reality environment being presented to the user and resuming the immersive virtual environment during the augmented hybrid experience;
wherein the first command input and the second command input are determined using positions of a physical object sensed at time t0 and time t1 by the sensor coupled to the HMD and distinguishing motion made by the physical object sensed from motion of the sensor coupled to the HMD and interpreting the motion made by the physical object sensed to indicate a command.

21. A non-transitory computer readable medium storing …wherein the first command input and the second command input are determined using positions of a physical object sensed at time t0 and time t1 by the sensor coupled to the HMD and distinguishing motion made by the physical object sensed from motion of the sensor coupled to the HMD and interpreting the motion made by the physical object sensed to indicate a command.

8. The method of claim 7, wherein the mixed reality environment includes at least one virtual object of the immersive virtual environment and at least one physical object of the physical real environment.

9. The method of claim 7, wherein a command input is automatically triggered in response to a free-form gesture.

10. The method of claim 7, wherein a command input is automatically triggered in response to an audio signal.
11. The method of claim 7, wherein a command input is automatically triggered in response to a vibrational signal.
13. The method of claim 7, the method further comprising:

interpreting the motion made by the physical object sensed to indicate a third command; and
automatically triggering a pass through mode of the HMD in response to third command input, wherein the pass through mode interrupts the immersive virtual environment and substitutes a live feed of the physical real environment in the augmented hybrid experience.

Instant: 17/384,699
Patent: 11,080,937
1. A system, including:
a head mounted device (HMD) configured to provide an augmented hybrid experience to a user;
a sensor including at least one camera to capture an image of a physical real environment;
a controller including a processor and memory storing instructions that when executed:
provides an ability to select between:
(i) an immersive virtual environment that includes a virtual presentation of a virtual object corresponding to a physical object sensed by the sensor; and
(ii) a convergent mixed reality environment that includes a near real time display of at least a part of the physical real environment surrounding the user;
responsive to a first command input, automatically interrupts a presentation of the immersive virtual environment; and
responsive to a second command input, automatically interrupts a presentation of the mixed reality environment and resumes the immersive virtual environment,
wherein the first command input and the second command input are determined using positions of a physical object sensed, by the sensor, at time t0 and time t1, distinguishing motion made by the physical object sensed from motion of the sensor and interpreting the motion made by the sensed physical object to indicate a command.







2. The system of claim 1, wherein a command input is automatically triggered in response to a free-form gesture.
3. The system of claim 1, wherein a command input is automatically triggered in response to an audio signal.
4. The system of claim 1, wherein a command input is automatically triggered in response to a vibrational signal.
5. The system of claim 1, wherein a command input is automatically triggered in response to an optical signal.
6. The system of claim 1, further including, simultaneously, manipulating in response to a command input at least one virtual object of the immersive virtual environment and at least one physical object of the physical real environment during the augmented hybrid experience.
7. A method comprising:
using a sensor having at least one camera to capture an image of a physical real environment;
providing an ability to select between:
(i) an immersive virtual environment that includes a virtual presentation of a virtual object corresponding to a physical object sensed by the sensor; and
(ii) an convergent mixed reality environment that includes a near real time display of at least a part of the physical real environment surrounding a user;
responsive to a first command input, automatically interrupting a presentation of the immersive virtual environment; and
responsive to a second command input, automatically interrupting a presentation of the mixed reality environment and resuming the immersive virtual environment;
wherein the first command input and the second command input are determined using positions of a physical object sensed, by the sensor, at time t0 and time t1, distinguishing motion made by the physical object sensed from motion of the sensor, and interpreting the motion made by the sensed physical object to indicate a command.






8. The method of claim 7, wherein the mixed reality environment includes at least one virtual object of the immersive virtual environment and at least one physical object of the physical real environment.
9. The method of claim 7, wherein a command input is automatically triggered in response to a free-form gesture.
10. The method of claim 7, wherein a command input is automatically triggered in response to an audio signal.
11. The method of claim 7, wherein a command input is automatically triggered in response to a vibrational signal.
12. The method of claim 7, wherein a command input is automatically triggered in response to an optical signal.
13. The method of claim 7, the method further comprising:
interpreting the motion made by the physical object sensed to indicate a third command; and
automatically triggering a pass-through mode in response to third command input, wherein the pass-through mode interrupts the immersive virtual environment and substitutes a live feed of the physical real environment thereby providing an augmented hybrid experience.
14. A non-transitory computer readable medium storing computer instructions thereon, the computer instructions, when executed by one or more processors, perform a method including:
using a sensor having at least one camera to capture an image of a physical real environment;
providing an ability to select between:
(i) an immersive virtual environment that includes a virtual presentation of a virtual object corresponding to a physical object sensed by the sensor; and
(ii) an convergent mixed reality environment that includes a near real time display of at least a part of the physical real environment surrounding a user;
responsive to a first command input, automatically interrupting a presentation of the immersive virtual environment; and
responsive to a second command input, automatically interrupting a presentation of the mixed reality environment and resuming the immersive virtual environment;
wherein the first command input and the second command input are determined using positions of a physical object sensed, by the sensor, at time t0 and time t1, distinguishing motion made by the physical object sensed from motion of the sensor, and interpreting the motion made by the sensed physical object to indicate a command.




16. The non-transitory computer readable medium of claim 14, wherein the mixed reality environment includes at least one virtual object of the immersive virtual environment and at least one physical object of the physical real environment.
17. The non-transitory computer readable medium of claim 14, wherein a command input is automatically triggered in response to a free-form gesture.
18. The non-transitory computer readable medium of claim 14, wherein a command input is automatically triggered in response to a vibrational signal or an audio signal or an optical signal.




19. The non-transitory computer readable medium of claim 14, further comprising instructions that perform:
interpreting the motion made by the physical object sensed to indicate a third command; and
automatically triggering a pass-through mode in response to third command input, wherein the pass-through mode interrupts the immersive virtual environment and substitutes a live feed of the physical real environment thereby providing an augmented hybrid experience.

1. A system, including:
a presentation mechanism of a head mounted device (HMD), the presentation mechanism being configured to provide an augmented hybrid experience to a user;
a sensor including at least one camera to capture an image of a physical real environment;
a controller including a processor and memory storing instructions that when executed:
provides an ability to select between an immersive virtual environment and a convergent mixed reality environment, wherein:
(i) the immersive virtual environment includes a virtual presentation of a virtual object corresponding to a physical object sensed by the sensor; and
(ii) the convergent mixed reality environment includes a near real time display of at least a part of the physical real environment surrounding the user;
responsive to a first command input, automatically interrupts a presentation of the immersive virtual environment, such that a mixed reality environment can be presented to include the virtual object corresponding to a physical object sensed by the sensor; and
responsive to a second command input, automatically interrupts a presentation of the mixed reality environment and resumes the immersive virtual environment,
wherein the first command input and the second command input are determined using positions of a physical object sensed, by the sensor, at time t0 and time t1, distinguishing motion made by the physical object sensed from motion of the sensor and interpreting the motion made by the sensed physical object to indicate a command.

2. The system of claim 1, wherein a command input is automatically triggered in response to a free-form gesture.
3. The system of claim 1, wherein a command input is automatically triggered in response to an audio signal.
4. The system of claim 1, wherein a command input is automatically triggered in response to a vibrational signal.
5. The system of claim 1, wherein a command input is automatically triggered in response to an optical signal.
6. The system of claim 1, further including, simultaneously, manipulating in response to a command input at least one virtual object of the immersive virtual environment and at least one physical object of the physical real environment during the augmented hybrid experience.
8. A method comprising:
using a sensor having at least one camera to capture an image of a physical real environment;
providing an ability to select between an immersive virtual environment and a convergent mixed reality environment, wherein:
(i) the immersive virtual environment includes a virtual presentation of a virtual object corresponding to a physical object sensed by the sensor; and
(ii) the convergent mixed reality environment includes a near real time display of at least a part of the physical real environment surrounding a user;
responsive to a first command input, automatically interrupting a presentation of the immersive virtual environment, such that a mixed reality environment can be presented to include the virtual object; and
responsive to a second command input, automatically interrupting a presentation of the mixed reality environment and resuming the immersive virtual environment;
wherein the first command input and the second command input are determined using positions of a physical object sensed, by the sensor, at time t0 and time t1, distinguishing motion made by the physical object sensed from motion of the sensor, and interpreting the motion made by the sensed physical object to indicate a command.


9. The method of claim 8, wherein the mixed reality environment includes at least one virtual object of the immersive virtual environment and at least one physical object of the physical real environment.
10. The method of claim 8, wherein a command input is automatically triggered in response to a free-form gesture.
11. The method of claim 8, wherein a command input is automatically triggered in response to an audio signal.
12. The method of claim 8, wherein a command input is automatically triggered in response to a vibrational signal.
13. The method of claim 8, wherein a command input is automatically triggered in response to an optical signal.
14. The method of claim 8, the method further comprising:
interpreting the motion made by the physical object sensed to indicate a third command; and
automatically triggering a pass-through mode in response to third command input, wherein the pass-through mode interrupts the immersive virtual environment and substitutes a live feed of the physical real environment thereby providing an augmented hybrid experience.
15. A non-transitory computer readable medium storing computer instructions thereon, the computer instructions, when executed by one or more processors, perform a method including:
using a sensor having at least one camera to capture an image of a physical real environment;
providing an ability to select between an immersive virtual environment and a convergent mixed reality environment, wherein:
(i) the immersive virtual environment includes a virtual presentation of a virtual object corresponding to a physical object sensed by the sensor; and
(ii) the convergent mixed reality environment includes a near real time display of at least a part of the physical real environment surrounding a user;
responsive to a first command input, automatically interrupting a presentation of the immersive virtual environment, such that a mixed reality environment can be presented to include the virtual object; and
responsive to a second command input, automatically interrupting a presentation of the mixed reality environment and resuming the immersive virtual environment;
wherein the first command input and the second command input are determined using positions of a physical object sensed, by the sensor, at time t0 and time t1, distinguishing motion made by the physical object sensed from motion of the sensor, and interpreting the motion made by the sensed physical object to indicate a command.
16. The non-transitory computer readable medium of claim 15, wherein the mixed reality environment includes at least one virtual object of the immersive virtual environment and at least one physical object of the physical real environment.
17. The non-transitory computer readable medium of claim 15, wherein a command input is automatically triggered in response to a free-form gesture.
18. The non-transitory computer readable medium of claim 15, wherein a command input is automatically triggered in response to a vibrational signal or an audio signal.
19. The non-transitory computer readable medium of claim 15, wherein a command input is automatically triggered in response to an optical signal.
20. The non-transitory computer readable medium of claim 15, further comprising instructions that perform:
interpreting the motion made by the physical object sensed to indicate a third command; and
automatically triggering a pass-through mode in response to third command input, wherein the pass-through mode interrupts the immersive virtual environment and substitutes a live feed of the physical real environment thereby providing an augmented hybrid experience.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  BENSON US20130293688A1, ALTON US20150323795A1, GRANT US20100153457A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE L MCDOWELL, JR whose telephone number is (571)270-3707. The examiner can normally be reached Mon-Thurs 5:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612